           EXTENSION AMENDMENT, dated as of June 30, 2003 ("Extension
Amendment"), to the RECEIVABLES PURCHASE AND TRANSFER AGREEMENT, dated as of
November 1, 2000 (as amended prior to the date hereof, the "Original RPTA", and
as it may be amended, modified or supplemented on and after the date hereof,
including by this Extension Amendment, the "RPTA"), among SCRIP SOLUTIONS, INC.
(as successor by merger to MIM Health Plans, Inc.), a Delaware corporation
(together with its corporate successors and assigns, " Scrip", and in its
capacity as primary servicer thereunder, the "Primary Servicer"), each of the
parties named on Schedule I to the Original RPTA (each, including Scrip, a
"Provider" and collectively, the "Providers"), and MIM FUNDING LLC, a Delaware
limited liability company (together with its successors and assigns, the
"Purchaser") and consented to by HFG HEALTHCO-4 LLC (the "Lender"), as assignee
of the Purchaser. Unless otherwise defined herein, terms in the RPTA are used
herein as therein defined.

           The Providers and the Purchaser wish to extend the Original RPTA,
subject to the amendments contained herein, and the Lender has agreed to consent
to such extension and amendments.

           Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, and subject to the fulfillment of the conditions set forth below,
the parties hereto agree as follows:


           SECTION 1.  AMENDMENTS TO RPTA


           Effective as of the Effective Date, the Original RPTA is hereby
amended as follows:


           1.1     Section 4.04(a) of the Original RPTA is hereby amended by
adding, immediately prior to clause (x) contained therein, the following new
clause:


 

"(w) if requested by the Purchaser or Healthco-4, as its assignee, all capital
stock of Vitality Home Infusion Services, Inc.,"


           1.2     Section 5.06 of the Original RPTA is hereby amended by adding
at the end of such subsection the following:


 

"Notwithstanding anything to the contrary described herein, from the
commencement of discussions with respect to the transactions, each Provider, the
Primary Servicer, the Purchaser and Healthco-4, and each of their respective
employees, representatives or other agents, are, and hereby confirm that they
have been, permitted to disclose to any and all persons, without limitations of
any kind, the tax treatment and tax structure of the transactions and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such parties related to such tax treatment and tax
structure; provided, however, that the foregoing permission to disclose the tax
treatment and tax structure does not permit the disclosure of the identity of
the parties to the transactions or the amounts paid in connection with the
transactions; and provided further, that the tax treatment and tax structure
shall be kept confidential to the extent necessary to comply with federal or
state securities laws."


           1.3     Exhibit I to the Original RPTA is hereby amended by adding
the following new defined terms in their appropriate alphabetical location:


 

      "'Acquisition' means the acquisition by a Provider of a business or of
businesses through asset purchase, stock purchase, assumption of obligations,
merger, consolidation or similar business combination.

      'Debt/EBITDA Ratio' means the ratio, as determined as at the end of each
fiscal quarter of the Parent, of (x) Debt of the Providers to (y) Consolidated
EBITDA for the immediately prior fiscal quarter period considered on an
annualized basis (by multiplying such amount by 4); provided that restructuring
charges not exceeding the positive difference, if any, between (i) $5,000,000
minus (ii) restructuring charges excluded from the calculation of the
Debt/EBITDA Ratio in the three immediately prior fiscal quarters, shall be added
back to Consolidated EBITDA to the extent that such charges had reduced
Consolidated EBITDA."


           1.4     The defined term "Permitted Acquisition" appearing Exhibit I
to the Original RPTA is hereby amended by (a)(i) deleting the phrase "the
acquisition by a Provider of a business or of businesses or the merger or
consolidation of a Provider into or with another Person" appearing on the first
and second lines thereof, and (ii) substituting therefor the phrase "an
Acquisition", (b)(i) deleting the word "acquisition" appearing on the fifth,
sixth, tenth, eleventh, seventeenth and eighteenth lines thereof, and (i)
substituting therefore the word "Acquisition", and (c)(i) deleting clauses (8)
and (9) of such defined term, and (ii) substituting therefor the following new
clauses:


 

"(8) with respect to any single Acquisition (i) the Total Consideration (as
hereinafter defined) does not exceed $50,000,000 and (ii) the cash paid in
connection with such Acquisition, together with any liabilities assumed in
connection therewith, does not exceed $25,000,000, and (9) with respect to any
two or more Acquisitions in a 12-month period (i) the aggregate Total
Consideration does not exceed $70,000,000 and (ii) the aggregate cash paid in
connection with such Acquisitions, together with any liabilities assumed in
connection therewith, does not exceed $55,000,000. For the purposes hereof, the
'Total Consideration ' of an Acquisition shall mean the aggregate of all cash
paid, liabilities assumed and the fair market value of any equity interests
issued as consideration for such Acquisition."


           1.5     Exhibit I to the Original RPTA is hereby amended by deleting
the phrase "the date twenty-four months after the Initial Transfer Date" in
clause (a) of the defined term "Facility Termination Date" and substituting
therefor the phrase "November 1, 2006".


           1.6     Exhibit IV to the Original RPTA is hereby amended by adding a
new clause (u) as follows:


                     "(u)     Acquisitions. Each Provider shall provide in a
timely manner such information to the Purchaser or Healthco-4, as its assignee,
with respect to any proposed Acquisition as the Purchaser or Healthco-4, as the
case may be, may reasonably request. Further, each Provider shall, in connection
with any such proposed Acquisition, provide a representation to the Purchaser
and Healthco-4 as to whether any such Acquisition constitutes a Permitted
Acquisition."


           1.7     Exhibit V to the Original RPTA is hereby amended by (i)
deleting clause (p) contained therein and (ii) substituting therefor the
following:


                     "(p) [Intentionally Omitted]."


           1.8     Exhibit V to the Original RPTA is hereby amended by (i)
deleting clauses (s) through (v) and clauses (x) through (bb) contained therein
and (ii) substituting therefor the following new clauses:


 

"(s)     Consolidated Net Worth. The Consolidated Net Worth, calculated at the
end of each fiscal quarter of the Parent, is less than the amount indicated
opposite each such fiscal quarter ended as follows (provided, that for the
purposes of making the calculation of Consolidated Net Worth, such calculation
shall be made without consideration of (i) the cumulative writeoff of intangible
assets as set forth in the Parent's June 30, 2003 balance sheet and (ii) any
reduction in Consolidated Net Worth resulting from the exercise of the remainder
of the stock repurchase program of the Parent as in effect on June 30, 2003):


Fiscal Quarter Ending

 

Amount

September 30, 2003 through March 31, 2004

 

$

94,500,000

June 30, 2004 through March 31, 2005

 

$

96,500,000

June 30, 2005 through March 31, 2006

 

$

100,500,000

June 30, 2006 through September 30, 2006

 

$

104,500,000


 

(t)     Current Ratio. The ratio of (i) Current Assets plus Availability to (ii)
Current Liabilities for each Fiscal Quarter during which the principal amount of
the Revolving Loan and all Term Loans (as defined in the Loan Agreement)
exceeded 50% of the Borrowing Limit (as defined in the Loan Agreement) at any
time, is less 1.20:1.00 (without consideration, in making such calculation, of
balance sheet accruals for restructuring charges).

(u)     Debt/EBITDA Ratio. The Debt/EBITDA Ratio exceeds 3.00:1.00 as at the end
of any fiscal quarter of the Parent.

(v)     Negative Pledge. The Parent or any Provider pledges or grants a Lien in
the stock or other equity interests in any Provider or any other subsidiary for
the benefit of any Person, except in connection with the Documents and with the
consent of the Program Manager.

(x)     Pledge Agreement. The Providers fail to execute and deliver to the
Lender as assignee of the Purchaser a pledge agreement in compliance with clause
(w) of Section 4.04 hereof, if requested by the Purchaser, in form and substance
prepared by counsel to the Lender and reasonably acceptable to the Providers,
together with all other certificates and documents required to be delivered in
connection therewith."


           SECTION 2.  CONDITIONS PRECEDENT


 

         This Extension Amendment shall not become effective (the "Effective
Date") until the following conditions have been satisfied in full or waived in
writing by the Purchaser and the Lender as its assignee:


 

(a)     The Purchaser and the Lender shall have received fully executed
counterparts of this Extension Amendment; and

(b)     The Purchaser and the Lender shall have received fully executed
counterparts of the amendment to Loan Agreement being executed on the date
hereof, together with evidence of the satisfaction of the conditions precedent
set forth therein.


           SECTION 3.  MISCELLANEOUS


           3.1     The Providers each hereby certify, represent and warrant
that, except as to the matters previously disclosed in the public filings of MIM
Corporation (i) the representations and warranties in the RPTA are true and
correct, with the same force and effect as if made on such date, except as they
may specifically refer to an earlier date, in which case they were true and
correct as of such date, (ii) no unwaived Event of Termination, a Group-Wide
Event of Termination, a Servicer Termination Event or a Group-Wide Servicer
Event of Termination or would constitute such an Event of Termination,
Group-Wide Event of Termination, Servicer Termination Event or Group-Wide
Servicer Event of Termination has occurred or is continuing (nor any event that
but for notice or lapse of time or both would constitute an Event of
Termination, a Group-Wide Event of Termination, a Servicer Termination Event or
a Group-Wide Servicer Event of Termination or would constitute such an Event of
Termination, Group-Wide Event of Termination, Servicer Termination Event or
Group-Wide Servicer Event), (iii) each of the Providers and the Primary
Servicer, as applicable has the corporate power and authority to execute and
deliver this Extension Amendment, and (iv) no consent of any other person and no
action of, or filing with any governmental or public body or authority is
required to authorize, or is otherwise required in connection with the execution
and performance of this Extension Amendment, other than such that have been
obtained.

           3.2     The terms "Agreement", "hereof", "herein" and similar terms
as used in the RPTA shall mean and refer to, from and after the effectiveness of
this Extension Amendment, the RPTA as amended by this Extension Amendment, and
as it may in the future be amended, restated, modified or supplemented from time
to time in accordance with its terms. Except as specifically agreed herein, the
RPTA is hereby ratified and confirmed and shall remain in full force and effect
in accordance with its terms.

           3.3     THIS EXTENSION AMENDMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

           3.4     This Extension Amendment may be executed in counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

           3.5     Delivery of an executed counterpart of a signature page by
telecopier shall be effective as delivery of a manually executed counterpart.


         IN WITNESS WHEREOF, the parties hereto have caused this Extension
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.


PROVIDERS:

SCRIPSOLUTIONS, INC. (as successor by merger to MIM Health Plans, Inc.)


By:                                                                           
Name:
Title:



AMERICAN DISEASE MANAGEMENT ASSOCIATES, LLC

By:                                                                           
Name:
Title:



SCRIP PHARMACY, INC. (f/k/a Continental Pharmacy, Inc.)

By:                                                                           
Name:
Title:



VITALITY HOME INFUSION SERVICES, INC.

By:                                                                           
Name:
Title:





PURCHASER:

MIM FUNDING LLC


By:                                                                           
Name:
Title:





PRIMARY SERVICER:

SCRIPSOLUTIONS, INC. (as successor by merger to MIM Health Plans, Inc.)


By:                                                                           
Name:
Title:




CONSENTED TO:

MIM CORPORATION

By:                                                                           
        Name:
        Title:




HFG HEALTHCO-4 LLC

        By:     HFG Healthco-4, Inc., a member


        By:                                                               
           
                   Name:
                   Title:
